Citation Nr: 0842221	
Decision Date: 12/08/08    Archive Date: 12/17/08

DOCKET NO.  00-13 709	)	DATE
	)
	
On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas

THE ISSUES

1.  Entitlement to service connection for right submandibular 
lymphadenopathy with an asymmetrically enlarged right 
submandibular gland, to include as secondary to herbicide 
exposure. 

2.  Entitlement to service connection for osteoarthritic 
change involving the right acromioclavicular joint. 

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).

4.  Entitlement to waiver of overpayment of disability 
compensation benefits in the amount of $6,472.

REPRESENTATIVE

Appellant represented by:  Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Bush, Counsel

INTRODUCTION

The veteran served on active duty in the United States Army 
from May 1966 to May 1968, including service in the Republic 
of Vietnam.  

[The Board notes that the veteran had a second period of 
active service from July 1975 to December 1986; however, 
discharge from that period of service was found to be under 
dishonorable conditions, and is a bar to payment of VA 
benefits with regard to any such benefits that would accrue 
for service during that period.  See 38 C.F.R. § 3.12(b) 
(2008).]

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of rating decisions issued by the Department 
of Veterans Affairs (VA).  The VA Regional Office (RO) in 
Waco, Texas had original jurisdiction.  During the course of 
his appeal the veteran moved from Texas to Oklahoma, and for 
a time the Muskogee RO had jurisdiction over the case until 
he returned to Texas in January 2001.  It now appears that he 
has recently moved to Louisiana.  In any event, the Houston 
RO currently has jurisdiction over the veteran's service 
connection and TDIU claims [as detailed below, the waiver of 
overpayment issue originates from the VA Debt Management 
Center in St. Paul, Minnesota].  

Procedural history

The service connection and TDIU claims

In a March 2004 rating decision, the RO in Houston denied the 
veteran's claims of entitlement to service connection for 
arthritis and right submandibular lymphadenopathy [claimed as 
"a lump in the throat" and entitlement to TDIU.  
The veteran appealed that decision.

The Board remanded the claims in November 2005 and again in 
February 2007 for additional evidentiary and procedural 
development.  The case has been returned to the Board for 
further appellate proceedings. 


The waiver of overpayment claim

In February 2008, the St. Paul RO Pension Management Center 
wrote to the veteran and informed him that, due to a change 
in status of his dependents and receipt of Social Security 
Administration (SSA) benefits, his monthly benefits would be 
adjusted accordingly, resulting in an overpayment of 
benefits.  A subsequent letter dated in May 2008 indicated 
that the veteran's benefits would be reduced as of July 1, 
2006.  Later that same month, the VA Debt Management Center 
in St. Paul, Minnesota informed the veteran that an 
overpayment in the amount of $6472.00 had been paid to him 
and would be withheld from his future benefits.  The veteran 
disagreed with that decision in July 2008.  

This appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.

Representation

The veteran was previously represented by the Texas Veterans 
Commission.  However, in July 2006 he submitted a document 
which indicated that he had moved from Texas to Louisiana.  
Accordingly, he revoked their power of attorney.  When asked 
about any new representative authorized to act on his behalf, 
the veteran responded "none, veteran only."  The veteran 
has not since appointed another representative.

Issues not on appeal

Claims granted

Two issues previously on appeal, entitlement to service 
connection for non small cell carcinoma; adenocarcinoma, 
right lung and entitlement to a disability of the lower 
extremities, were granted by the RO in Huntington, West 
Virginia in a January 2008 decision.  Since the claims were 
granted, the appeal as to those issues has become moot.  The 
veteran has not, to the Board's knowledge, expressed 
dissatisfaction with that decision.  See Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997) [where an appealed claim for 
service connection is granted during the pendency of the 
appeal, a second Notice of Disagreement must thereafter be 
timely filed to initiate appellate review of "downstream" 
issues such as the compensation level assigned for the 
disability or the effective date of service connection].

Claims finally denied

In February 2007, the Board denied the following claims: 
entitlement to an increased disability rating for service-
connected type II diabetes mellitus; entitlement to a 
temporary total disability rating for service-connected 
diabetes mellitus based on a period of hospitalization or due 
to convalescence; entitlement to an effective date earlier 
than May 28, 1997 for the grant of service connection for 
type II diabetes mellitus; entitlement to service connection 
for chronic lymphocytic leukemia, to include as secondary to 
herbicide exposure; entitlement to service connection for a 
disorder manifested by blackouts and dizziness, to include 
epilepsy; entitlement to service connection for Bell's palsy, 
to include as secondary to service-connected diabetes 
mellitus and herbicide exposure; entitlement to service 
connection for an acquired psychiatric disorder, to include 
post traumatic stress disorder and bipolar disorder; 
entitlement to service connection for sleep apnea; 
entitlement to service connection for skin disability, to 
include as secondary to herbicide exposure; entitlement to 
service connection for a dental disability, claimed as 
secondary to service-connected type II diabetes mellitus; 
entitlement to service connection for a cardiovascular-renal 
disorder, to include as secondary to service-connected type 
II diabetes mellitus and herbicide exposure; whether new and 
material evidence has been submitted which is sufficient to 
reopen a previously-denied claim of entitlement to service 
connection for defective vision; and whether new and material 
evidence has been submitted which is sufficient to reopen a 
previously-denied claim of entitlement to service connection 
for left ear hearing loss, to include as secondary to 
service-connected type II diabetes mellitus.  The Board's 
decision is final.  See 38 C.F.R. § 20.1100 (2008). 



Unadjudicated claims

In July 2005, the veteran submitted a claim of entitlement to 
service connection for bilateral peripheral neuropathy of the 
upper extremities, to include as due to his service-connected 
type II diabetes mellitus.  In July 2007, the veteran 
submitted a claim to reopen a previously-denied claim of 
entitlement to service connection for sleep apnea.  In March 
2008, the veteran filed an application for automobile and 
adaptive equipment or for adaptive equipment only.  Those 
issues have not yet been addressed by the RO, and they are 
referred to the RO for appropriate action.  See Godfrey v. 
Brown, 7 Vet. App. 398 (1995) [the Board does not have 
jurisdiction of issues not yet adjudicated by the RO].


REMAND

Reasons for remand

The waiver of overpayment claim

As was described in the Introduction above, the VA Debt 
Management Center in St. Paul, Minnesota denied the veteran's 
request for a waiver of overpayment in the amount of $6, 472.  
The veteran has since expressed disagreement with that 
decision.  See veteran's undated statement, received at the 
Board on July 14, 2008.  A statement of the case (SOC) 
pertaining to that issue has yet to be issued by the agency 
of original jurisdiction.  

In Manlincon v. West, 12 Vet. App. 238 (1999), the United 
States Court of Appeals for Veterans Claims held that where a 
notice of disagreement is filed but a SOC has not been 
issued, the Board must remand the claims to the agency of 
original jurisdiction so that a SOC may be issued.  




The service connection and TDIU claims

The veteran did not indicate on his May 2004 VA Form 9 
whether he desired a personal hearing before a Veterans Law 
Judge.  He has since indicated that he would like a Travel 
Board hearing.  See a VA Form 9 dated June 21, 2008.

Under applicable regulation, a hearing on appeal will be 
granted if a veteran expresses a desire to appear in person.  
38 C.F.R. § 20.700 (2008).  The importance of responding to a 
request for a hearing is recognized under 
38 C.F.R. § 20.904(a)(3) (2008), as a Board decision may be 
vacated when there is a prejudicial failure to afford an 
appellant a personal hearing.  Accordingly, this appeal must 
be remanded so that a personal hearing may be scheduled.  

The Board notes that the veteran may want to testify as to 
the waiver issue as well, should he perfect an appeal as to 
such after the AMC issues a SOC.  Therefore, the AMC should 
delay scheduling him for a hearing until after he has 
perfected an appeal of that issue or has failed to do so 
within the requisite time period.

Accordingly, these issues are REMANDED to the Veterans 
Benefits Administration (VBA) for the following actions:

1.  VBA should issue a SOC pertaining 
to the issue of entitlement to waiver 
of overpayment of disability 
compensation benefits in the amount of 
$6,472.  In connection therewith, the 
veteran should be provided with 
appropriate notice of his appellate 
rights.

2.  After waiting to see whether the 
veteran perfects an appeal of the waiver 
issue, VBA should then schedule the 
veteran for a Travel Board hearing at a 
RO of his choosing.  The veteran should 
be notified of the date, time and place 
of such a hearing by letter mailed to his 
current address of record.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




